DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s request (in the 11/23/2021 reply) for a new non-final Office Action, the Office Action of 7/26/2021 is vacated and a new Office Action is provided for applicant’s consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.
Claims 14 and 15 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US 2007/0246191), and further in view of Thayer et al. (US 7,013,956).
Regarding claims 1 and 16, Behrens et al. (Embodiment of Figures 10A-10E) discloses a heat sink (110) comprising a base (22), an inlet microchannel (34), and an outlet microchannel (35),
Where the inlet microchannel and the outlet microchannel being separated by a membrane (Defined by 119) that is porous and permeable (Figures 10A-10E and Paragraph 67: The membrane is a porous and permeable foam) is on the base (Figures 10A-10E), where the membrane has a thickness between and separating the inlet microchannel and the outlet microchannel (Figures 10A-10E and Paragraph 67: The membrane has a thickness and is located between the inlet/outlet microchannels),
Where the membrane defines primary heat exchange surfaces of the heat sink (Figures 10A-10E),
Where the membrane has opposing faces exposed to the inlet microchannel and the outlet microchannel (Figures 10A-10E and Paragraph 67: The membrane has a thickness and is located between the inlet/outlet microchannels), and where an entirety of a fluid flowing through the inlet microchannel flows from the inlet microchannel to the outlet microchannel through pores in the membrane therebetween (Figures 10A-10E and Paragraph 67: The membrane has a thickness and is located between the inlet/outlet microchannels).
While Behrens et al. discloses the membrane as a porous and permeable foam (Paragraph 67) consisting of clumps (elements 118a-118d of 119 define “clumps” i.e. a 
Thayer et al. teaches a heat sink, comprising: a porous and permeable membrane (32), where the porous and permeable membrane consists of clumps that are each formed by particles (Col. 4, lines 36-56: The porous and permeable membrane is defined by clumps of particles that are bonded to each other) that are sintered together (Col. 4, lines 36-56), and where (claim 16) one or two of the clumps define a thickness of the membrane (Figures 2-4 and Col. 4, lines 36-56: The porous and permeable membrane is formed from a plurality of particles of metal powder to define a 3D structure having length width and height).  Further, Thayer et al. explicitly discloses that a porous and permeable membrane is configured to be formed by brazing or sintering (Col. 4, lines 36-56) and that porous and permeable membrane is configured to be formed from particles of metal powder, grooves, screens cables, or layers of screening/felt (Col. 4, lines 36-56).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the membrane as disclosed by Behrens et al. from particles that are fused together as taught by Thayer et al. to improve heat sink thermal energy transfer efficiency by minimizing thermal resistance through a membrane (i.e. by forming the membrane as a unitary structure rather than individually stacked elements).
Note: The claimed phrase “direct metal laser sintered together” is being treated as a product by process limitation; that is, the membrane is formed by clumps of particles that are sintered together.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure 
Regarding claim 6, Behrens et al. discloses a heat sink as discussed above, further comprising: an inlet (14) fluidically connected to the inlet microchannel (Figures 10A-10E) and an outlet (16) fluidically connected to the outlet microchannel (Figures 10A-10E), the inlet and the outlet being on different sides of the heat sink (Figures 10A-10E).
Regarding claim 7, Behrens et al. discloses a heat sink as discussed above, where the inlet is a first inlet of multiple inlets of the heat sink (Figures 10A-10E: Individual inlets are defined by spaces located between adjacent elements 36, see also arrows depicting fluid flow), the inlet microchannel is a first inlet microchannel of multiple inlet microchannels of the heat sink (Figures 10A-10E: There are a plurality of inlet microchannels 34), and each inlet microchannel of the multiple inlet microchannels is individually associated with a corresponding one inlet of the multiple inlets (Figures 10A-10E).
Regarding claim 8, Behrens et al. discloses a heat sink as discussed above, where the inlet microchannel is a first inlet microchannel of the heat sink (Figures 10A-10E), and the inlet is fluidically connected to the first inlet microchannel (Figures 10A-10E) and to a second inlet microchannel of the heat sink (Figures 10A-10E: Individual inlets are defined by spaces located between adjacent elements 36 and are fluidically connected to each other by a manifold, see also arrows depicting fluid flow).
Regarding claim 9, Behrens et al. discloses a heat sink as discussed above, where the outlet is a first inlet of multiple outlet of the heat sink (Figures 10A-10E: Individual outlet are defined by spaces located between adjacent elements 40, see also arrows depicting fluid flow), the outlet microchannel is a first outlet microchannel of multiple outlet microchannels of the heat sink (Figures 10A-10E: There are a plurality of outlet microchannels 34), and each outlet microchannel of the multiple outlet microchannels is individually associated with a corresponding one outlet of the multiple outlet (Figures 10A-10E).
Regarding claim 10, Behrens et al. discloses a heat sink as discussed above, where the outlet microchannel is a first outlet microchannel of the heat sink (Figures 10A-10E), and the outlet is fluidically connected to the first outlet microchannel (Figures 10A-10E) and to a second outlet microchannel of the heat sink (Figures 10A-10E: Individual outlet are defined by spaces located between adjacent elements 40 and are fluidically connected to each other by a manifold, see also arrows depicting fluid flow).
Regarding claim 11, Behrens et al. discloses a heat sink as discussed above, where inlet microchannel and the outlet microchannel define flowpaths that are parallel to each other (Figures 10A-10E).
Regarding claim 12, Behrens et al. discloses a heat sink as discussed above, where inlet microchannel, the outlet microchannel, and the membrane are disposed in a single tier on the base (Figures 10A-10E), and where the membrane is contiguous (i.e. adjoins, touches, attached) with and projects away from the base (Figures 10A-10E).
Regarding claim 13, Behrens et al. discloses a heat sink as discussed above, further comprising an electronic device (50) in thermal contact with the base of the heat 
Regarding claim 17, Behrens et al. discloses a heat sink as discussed above.  However, Behrens et al. fails to explicitly disclose that the thickness of the membrane is up to 500 micrometers. Behrens et al. does, however, disclose that membrane thickness is proportional to pressure drop and coolant flow rate (Paragraph 64 and Figure 9). Therefore, the membrane thickness is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that decreasing membrane thickness results in increased pressure drop and increase coolant flow rate (Paragraph 64 and Figure 9). Therefore, since the general conditions of the claim, i.e. that membrane thickness is variable, were disclosed in the prior art by Behrens et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the membrane as disclosed by Behrens et al. with a thickness as taught by Behrens et al. to minimize an amount of space occupied by a heat sink in a heat sink assembly by configuring the heat sink with a more compact profile.
Regarding claim 20, Behrens et al. discloses a heat sink as discussed above, where the membrane has a thickness, pore size, and porosity (Figures 10A-10E and Paragraph 67: The membrane is a porous and permeable foam defining a thickness, pore size, and porosity).
In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “so that the fluid flowing through the membrane from the inlet microchannel to the outlet microchannel exhibits a pressure drop of less than 4 kPa at a flow rate of 500 mL/min” constitutes a functional limitation, there being no differentiating structure recited.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US 2007/0246191) and Thayer et al. (US 7,013,956), and further in view of Chen (US 2004/0244947).
Regarding claims 2 and 3, Behrens et al. discloses a heat sink having a membrane (i.e. fin) as discussed above.  However, Behrens et al. does not teach or disclose the membrane as having a nonlinear horizontal profile.
Chen (Figure 1) teaches a heat sink comprising a base (10) and at least first and second microchannels (12) defined by at least one membrane (i.e. fin) (11) that is on the base and defines primary heat exchange surfaces of the heat sink (Figure 1), where the membrane has a nonlinear horizontal profile (Figure 1), and where the nonlinear horizontal profile of the membrane approximates a sine wave (Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the membrane as disclosed by Behrens et al. with a nonlinear .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US 2007/0246191) and Thayer et al. (US 7,013,956), and further in view of Hernon et al. (US 2009/0321045).
Regarding claims 4 and 5, Behrens et al. discloses a heat sink having a membrane (i.e. fin) as discussed above.  However, Behrens et al. does not teach or disclose the membrane has a nonlinear vertical profile.
Hernon et al. (Figure 2) teaches a heat sink comprising a base (205) and at least first and second microchannels (Figure 2: Defined by spaces between adjacent fins) defined by at least one membrane (i.e. fin) (230) that is on the base and defines primary heat exchange surfaces of the heat sink (Figure 2), where the membrane has a nonlinear vertical profile (Figure 2), and where the membrane is not perpendicular to the base (Figure 2: The angle in which membrane 230 is connected to the base is non-perpendicular).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the membrane as disclosed by Behrens et al. with a nonlinear vertical profile as taught by Hernon et al. to improve heat transfer from a heat source to a cooling fluid by inducing turbulent coolant flow along adjacent membranes.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US 2007/0246191) and Thayer et al. (US 7,013,956), and further in view of Park (US 2013/00200591).
Regarding claim 18, Behrens et al. discloses a heat sink as discussed above.  While Behrens et al. discloses the membrane as having pore diameter (Paragraph 42), Behrens et al. fails to explicitly disclose the membrane as comprising pores having diameters in a range of 150 to 400 micrometers.
Park teaches a heat sink, comprising: a membrane defined by a porous structure (Paragraphs 38-39: Porous fins for example), where at least pore size and porosity are optimizable parameters that are configured to be adjusted to improve heat sink performance (Paragraph 51), therefore, the pore diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing pore diameter results in decreased pressure drop, and vice versa (Paragraphs 39, 43, and 51). Therefore, since the general conditions of the claim, i.e. that pore diameter is variable, were disclosed in the prior art by Park, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the membrane as disclosed by Behrens et al. with pore diameter as taught by Park to improve heat sink thermal energy transfer efficiency by reducing pressure drop across membranes of the heat sink.
Regarding claim 19, Behrens et al. discloses a heat sink as discussed above.  While Behrens et al. discloses the membrane as having porosity (Paragraph 42), 
Park teaches a heat sink, comprising: a membrane defined by a porous structure (Paragraphs 38-39: Porous fins for example), where at least pore size and porosity are optimizable parameters that are configured to be adjusted to improve heat sink performance (Paragraph 51), therefore, the porosity is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing porosity results in lower flow rates and decreased pressure drop, and vice versa (Paragraphs 39, 43, and 51). Therefore, since the general conditions of the claim, i.e. that pore diameter is variable, were disclosed in the prior art by Park, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the membrane as disclosed by Behrens et al. with porosity as taught by Park to improve heat sink thermal energy transfer efficiency by increasing a rate of fluid flow across membranes of the heat sink

Response to Arguments
Regarding the arguments on page 7, line 2 to page 10, line 14:
Applicant alleges that the 7/26/2021 Office Action dated is incomplete in that said Office Action did not address arguments presented in the 5/24/2021 Amendment After Final since the 6/14/2021 Request for Continued Examination included a request for entry of applicant’s rule 116 reply (including all claim amendments and arguments presented therein).


Note that the following arguments are repeated from the 5/24/2021 Amendment After Final without alteration (see page 10, lines 12-14 of the instant reply).

Regarding the statements on page 10, line 16 to page 11, line 1:
Applicant’s statement regarding the claims of the instant application are noted.
Regarding the statements on page 11, lines 2-4:
Applicant’s statement regarding Behrens are noted.
Regarding the statements and arguments on page 11, lines 5-18:
Applicant’s statement regarding Thayer are noted.
Applicant also alleges that Thayer does not provide a technical explanation as to the role the brazing filler plays in increasing heat transfer.  Applicant’s arguments have been fully considered but they are not persuasive.  Namely, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference.
However, applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.


Regarding the statements and arguments on page 11, line 19 to page 12, line 1:
Applicant’s statement regarding Stieber are noted.
Applicant also alleges that Stieber discloses use of DMLS to form impermeable structures and does not teach or disclose that DMLS should be used to form a porous membrane.  Applicant’s arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Behrens discloses each and every limitation of the claimed invention including a porous and permeable membrane.  However, Behrens does not explicitly teach or disclose the porous and permeable membrane as formed by sintering.
Stieber remedies Behrens in that Stieber teaches a porous membrane (Paragraph 22: Porous graphite, the pores of which are configured to come in contact with a heat transfer fluid/material) that is formed by sintering (Paragraph 5: Sintering graphite particles).  Merely forming a porous and permeable membrane as disclosed by Behrens via sintering as taught by Stieber is obvious based upon the current record.
However, applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.



Regarding the statements and arguments on page 12, lines 2-6:
Applicant’s statement regarding Park are noted.
Applicant also alleges that Park does not teach or suggest that sintering should or could be used to form a porous membrane through which a fluid is required to flow with desirable flow characteristics. Applicant’s arguments have been fully considered but they are not persuasive.
Park is not relied upon to teach or disclose sintering as alleged.  Rather, park is merely relied upon to teach pore sizes of a porous and permeable membrane that is configured to be exposed to flow of a heat exchange fluid (Paragraphs 39, 43, and 51: Pore size is configured to be adjusted based upon desired heat transfer performance).
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a porous membrane through which a fluid is required to flow with desirable flow characteristics) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the arguments on page 12, lines 7-19:
Applicant alleges that the cited art does not teach or disclose amended claim 1 for the reasons as discussed above.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the statements on page 12, lines 20-21:
Applicant’s statement regarding Chen are noted.
Regarding the arguments on page 13, lines 19:
Applicant alleges that the cited art does not teach or disclose amended claim 1 for the reasons as discussed above.  Applicant’s arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763